Title: Treasury Department Circular to the Commissioners of Loans, 6 June 1791
From: 
To: 


Treasury DepartmentJune 6th. 1791
Sir,
In consequence of an enquiry made of me, I think it necessary to inform you that I consider the holders of Certificates received from the Government of any State in lieu of certificates of the federal debt, as having a right to subscribe those State Certificates to the Loan of the Assumed debt, and I consider the State as having a right to subscribe the continental Certificates which they have obtained by the exchange to the Loan proposed by the Act of the 4th. August 1790; but no interest is to be paid on the Assumed debt of the State either to the State or to individuals, until you shall be informed, that I am satisfied, that all the certificates so issued by the State have been reexchanged or redeemed, or that all those, which shall not be re-exchanged or redeemed, have been surrendered to the United States.
To distinguish in a clear and striking manner this description of New Loan Certificates from all others, I have determined to have a hole, of about one fifth of an inch, cut through a part near the centre, being at the end of the blank left for the creditors name immediately before the word “is” and directly over the letter “t” in the word “amount”.
When the Stock represented in these certificates shall be transferred from and to the Loan Offices or the Treasury, the transfer certificates must have this central hole cut or punched through them in like manner.
In order to full information, on this subject, I request you to transmit to me a copy or sufficient extract from any laws passed by the Legislature of the State in which you reside, relative to the exchange of federal Certificates for those of the State, and to the re-exchange of those of the State for federal Certificates, in doing which you will be careful to collect whatever there may be.
You will also communicate such observations as may appear necessary for the perfect understanding of the course, which the business has taken.
I am Sir   Your Obedt. servt.
Alexander Hamilton
